Judgment in favor of plaintiff for the sum of $5,849.45 and dismissing the defendant’s counterclaim, and order denying defendant’s motion for a modification of such judgment so as to recite that the dismissal of the counterclaim was without prejudice, unanimously affirmed, with costs to the respondent, payable by the trustee personally. The tactics of the trustee and his attorneys have, for many months, prevented the receiver from rendering his final account and have caused the trust estate to be depleted by unnecessary legal expense. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.